DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2022 has been entered.

Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 16/804,852, filed on February 28, 2020. In response to Examiner's Final Office Action of June 14, 2022, Applicant on September 14, 2022, cancelled claims 21-40 and added new Claims 41-60. Claims 41-60 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. 

The 35 U.S.C. § 103 rejections are hereby withdrawn pursuant to Applicants cancelling claims 21-40. New 35 U.S.C. § 103 rejections have been applied to claims 41-60.

Response to Arguments
Applicant's Arguments/Remarks filed September 14, 2022 (hereinafter Applicant Remarks) have been fully considered but they are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed September 14, 2022.

Regarding the 35 U.S.C. 101 rejection, Applicant states the examiner has stated that applicant's invention aims to solve the business problem of matching users to programs. (See bottom of page 4, Final Office Action of June 14, 2022). It is respectfully submitted that applicant's invention as claimed in new claims 41-60 is not directed to matching users to programs as stated by the examiner. New claims 41-60 recite nothing about matching users to programs. Instead, new claims 41-60 are directed to matching data on the current activities on a placement platform of current candidates to data on the past activities on the placement platform of past candidates which is a technological function inside of a placement platform. No business relationships are formed. It is a human-machine interaction. 
New claims 41-60 are directed to an information system. Any business relationships formed are up to the later choices made by the individual candidates and program administrators and are outside the scope of new claims 41-60. 

	In response, Examiner respectfully disagrees and find the present claims fall under the certain methods of organizing human activity as defined by the enumerated groupings according to the current PTO's guidelines for§ 101 eligibility. Applicant’s arguments are directed to the data analysis of determining a likelihood that the current user will place with a particular one of the programs, which is done by matching a set of current data describing a set of current activities undertaken by the current user via the placement platform when currently seeking placement among the programs to a set of history data describing a set of past activities undertaken by a set of past users of the placement platform when the past users sought placement among the programs via the placement platform. Applicant is respectfully reminded regardless of the complexity and/or granularity, data analysis without meaningful limitations within the claims that amount to significantly more than the abstract idea itself is a judicial exception (i.e. abstract idea). Thus, Examiner maintains the claim limitations recite an abstract idea of determining the likelihood a user will be placed in a program based on analyzed placement activities data, which specifically constitutes methods based on managing personal behavior or relationships between people. 

Regarding the 35 U.S.C. 101 rejection, Applicant The examiner has failed to properly formulate an ineligibility rejection because although the examiner has stated that applicant's invention is directed to "managing personal behavior and relationships between people" he has not identified what personal behavior is managed or how it is managed or what relationships between people are managed or how or even who those people are and what types of relationships are purportedly involved. It is impossible to argue against such a rejection without knowing the particulars upon what such a rejection is based. 
MPEP 2106.04(a)(2) identifies a variety of inventions as ineligible managing personal behavior or relationships between people, e.g., enforcing spending limits, filtering content, assisting data input, patient testing, but the examiner has not drawn an analogy between applicant's invention and any of those as would be done in a prima facie case for ineligibility. 

In response, Examiner respectfully disagrees. Examiner respectfully reminds Applicant there is no requirement for the Examiner to define the enumerated groupings of abstract ideas or provide any additional, extrinsic or supporting explanation(s) when identifying the abstract idea. The guidance explicitly states:
The revised Step 2A Prong One procedure for determining whether a claim “recites” an abstract idea is to:

identify the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and 

determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG.
 
If the identified limitation(s) falls within any of the groupings of abstract ideas enumerated in the 2019 PEG, the analysis should proceed to Prong Two. 

This point is also supported in an example outlined in 2106.07(a)(I) as follows: 

Sample explanation: The claim recites the step of comparing collected information to a predefined threshold, which is an act of evaluating information that can be practically performed in the human mind. Thus, this step is an abstract idea in the "mental process" grouping.

	For at least this reason, Examiner maintains the rejection has met the prima facie case of ineligibility under the substantive law. 

Regarding the 35 U.S.C. 101 rejection, Applicant the invention for considering historical usage information while inputting data into a database in BSG Tech. LLC v. Buyseasons, called out in MPEP 2106.04(a)(2) as ineligible managing personal behavior or relationships between people, was held ineligible because improving data entry to a database does not improve the functioning of the database itself. In contrast, the user interface and data matcher of applicant's claimed invention improves the functionality of a placement platform by providing match indicators updated in real-time not available in prior placement platforms. For example, with applicant's claimed match indicators updated in real time, a candidate seeking placement among many programs can prioritize their valuable resources, e.g., time and money, to those programs he or she is most likely to succeed in placing.

	In response, Examiner respectfully disagrees. First, the data matcher is not currently recited in the pending claims. However, Examiner finds the above elements amounts to no more than generic computer components used as tools to apply the instructions of the abstract idea. Furthermore, Examiner respectfully reminds Applicant, general purpose computer elements/structure, similar to the claimed inventions system, used to apply a judicial exception, by use of instruction implemented on a computer, has not been found by the courts to qualify as a particular machine; see MPEP 2106.05(d). Examiner maintains displaying a user interface on a client device of a placement platform that enables a user to browse a set of programs registered on the placement platform and displaying a match indicator in the user interface adapted to convey the likelihood to the current user, are limitations considered insignificant extra-solution activities of delivering. Applicants abovementioned arguments (match indicators updated in real time, a candidate seeking placement among many programs can prioritize their valuable resources, e.g., time and money, to those programs he or she is most likely to succeed in placing) may be considered improvements to the data analysis but are not considered improvements to a technology or technological field. Applicant has not identified any disclosure in the claimed invention showing and/or submitting that the technology used is being improved, there was a problem in the technology that the claimed invention solved, or the ordered combinations of the known elements is significant in the outcome of the resulting match indicator. For at least these reasons new claims 41-60 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. 

Regarding the 35 U.S.C. 103 rejection, Applicant states Singh and Taylor do not teach or suggest matching current activities undertaken on a placement platform to past activities undertaken on the placement platform as claimed in new claims 41-60. Instead, Singh teaches matching qualification data (paragraph 0028 of Singh) to school admittance records (paragraph 0079 of Singh) and Taylor teaches matching present and past candidate responses to interview questions (see examiner's citations of Taylor on page 12, Final Office Action of June 14, 2022). 
The examiner has stated that the qualifications of Singh are like applicant's placement activities. (See page 11, Final Office Action of June 14, 2022). It is respectfully submitted that that work experience, education, and test scores (paragraph 0019 of Singh) are life activities undertaken in workplaces and schools and testing venues and not placement activities undertaken on a placement platform as claimed by applicant. 
The examiner has stated that the past responses of candidates to interview questions of Taylor are like applicant's past placement activities. (See page 12, Final Office Action of June 14, 2022). It is respectfully submitted that matching the qualification data of Singh to the past interview answers of Taylor as suggested by the examiner makes no sense at all. 

	In response, Examiner respectfully disagrees. Examiner finds Singh teaches a comparison comparing a first member's profile (or qualification data) to historic acceptance data for at least one education institution (see par. 0062). Singh further discloses member profile data can include inferred member information based on member activity, social graph data, overall trend data for the social networking system (see par. 0070). Furthermore, Singh discloses a list of suggested education institutions the social networking system has determined might be interesting to Member A based on the profile data of Member A and each suggested education institution also has an associated prediction that represents the likelihood of the member being accepted (see par. 0075). For at least these reasons, the Examiner finds Singh to be sufficient in teaching the aforementioned limitation. Taylor was not used in the rejection of new claims 41 and 51. 
However Examiner finds Coyne sufficiently teaches “updating the match indicator in the user interface in response to at least one additional current activity undertaken by the current user via the placement platform when currently seeking placement among the programs” by disclosing predictive factors (see par. 0087) and a predictive routine to create or generate a prediction about a prospective student 1 based upon collected information from the collection routine and the database. The predictive routine utilizes biographical data, statistical data, historical data, behavioral data, preferential data, circumstantial data, demographic data, or any other data or information that permits an observation to be directly or indirectly made about a student or otherwise provides information about a prospective student in order to improve the quality of the prediction (see par. 0053-0054). For at least these reasons new claims 41-60 are rejected under 35 U.S.C. § 103 as being unpatentable over the prior art. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In regards to claim 42 (similarly claim 52), Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation ‘wherein updating the match indicator comprises matching a combination of the current data and a set of additional current data describing the additional current activity to the history data’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported (MPEP § 2163.04). Applicant should specifically point out the support for any amendments made to the disclosure. For purposes of examination, Examiner interprets the abovementioned limitations to mean an updated match indicator that is based on current data and a set of additional current data describing the additional current activity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 41-50 are directed towards a platform and claims 51-60 are directed towards a method, both of which are among the statutory categories of invention.
Claims 41-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining the likelihood a user will be placed in a program based on analyzed placement activities data.
Claim 41 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, determining a likelihood that the current user will place with a particular one of the programs identified in the user interface by matching a set of current data describing a set of current activities undertaken by the current user when currently seeking placement among the programs to a set of history data describing a set of past activities undertaken by a set of past users when the past users sought placement among the programs; and updating the match indicator in response to at least one additional current activity undertaken by the current user when currently seeking placement among the programs, constitutes methods based on managing personal behavior and relationships between people. The recitation of a  user interface and placement platform does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea. Claim 51 recite certain method of organizing human activity for similar reasons as claim 41. 
The judicial exception is not integrated into a practical application. In particular, Claim 41 recites displaying a user interface on a client device of a placement platform that enables a current user of the placement platform to browse a set of programs registered on the placement platform and displaying a match indicator in the user interface such that the match indicator is adapted to convey the likelihood to the current user, which are limitations considered insignificant extra-solution activities of delivering and collecting data; see MPEP 2106.05(g). Additionally, claim 41 recites the placement platform and user interface at a high-level of generality such that it amounts to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 41 therefore is directed to an abstract idea. The additional elements recited in method claim 51 do not integrate the abstract idea into practical application for similar reasons as claim 41.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including the placement platform and user interface amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); performing repetitive calculations, Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.") and electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); see MPEP 2106.05(d)(II). (see at least Specification [0042]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, claims 42-50 and 52-60 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in independent claims 21 and 31. Therefore, claims 22-30 and 32-40 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Claims 41-50 are directed towards a placement platform. The placement platform is interpreted as a computer program based on paragraphs 0037 and 0041 of the specification. The language used by the Applicant(s) does not exclude non-statutory forms of computer program products such as signals or carrier waves.  Therefore, these claims are non-statutory.  The Office recommends amending these claims to recite the term "non-transitory" in the preamble so that the scope of the claim is only limited to non-transitory computer readable media.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41, 42, 50-52 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., U.S. Publication No. 2016/0125560 [hereinafter Singh], and further in view of Coyne et al., U.S. Publication No. 2002/0116253 [hereinafter Coyne]. 


Referring to Claim 41, Singh teaches 
A method for program placement, comprising:
displaying a user interface on a client device of a placement platform that enables a current user of the placement platform to browse a set of programs registered on the placement platform (Singh, [0023]), “the client system 102 sends a request to the social networking system 120 for a webpage associated with the social networking system 120… a member of the client system 102 logs onto the social networking system 120 and clicks to view educational information on a dedicated web page of the social networking system 120. In response, the client system 102 receives the requested data (e.g., information about schools and enrollment) and displays them on the client system 102”; (Singh, [0075]; [0029]);
determining a likelihood that the current user will place with a particular one of the programs identified in the user interface by matching a set of current data describing a set of current activities undertaken by the current user via the placement platform when currently seeking placement among the programs to a set of history data describing a set of past activities undertaken by a set of past users of the placement platform when the past users sought placement among the programs via the placement platform  (Singh, [0070]), “member profile data 130 including both data provided by the member… and inferred member information based on member activity, social graph data, overall trend data for the social networking system 120”; (Singh, [0075]), “In addition, the user interface 400 also includes a list of suggested education institutions 418. These are education institutions that the social networking system (e.g., social networking system 120 of FIG. 1) has determined might be interesting to Member A based on the profile data of Member A…each suggested education institution also has an associated prediction that represents the likelihood of the member being accepted”; (Singh, [0062]), “a comparison module 324 for comparing a first member's profile (or qualification data 132) to historic acceptance data 136 for at least one education institution”; (Singh, [0083]), “generating an admittance prediction based on historical admittance data that predicts whether a particular member of a social networking system will be admitted to a particular education institution in accordance with some implementations”; (Singh, [0100]), “admittance prediction is represented as a percentage representing the likelihood that the member will be accepted into the respective education institution. For example, the chance of admission is 75%, which represents the likelihood that the member will be accepted into the education institution if the member applies. In some example embodiments, the admittance prediction is represented by one of a plurality of discrete states. For example, all potential applicants are given a "high," "medium," or "low" chance of admittance to a respective education institution based on the analysis of the social networking system”; (Singh, [0101]; [0073]);  
displaying a match indicator in the user interface such that the match indicator is adapted to convey the likelihood to the current user (Singh, [0075]), “the user interface 400 also includes a list of suggested education institutions 418…each suggested education institution also has an associated prediction that represents the likelihood of the member being accepted”; (Singh, [0093]), “the social networking system (e.g., social networking system 120 of FIG. 1) uses a model to analyze a potential applicant and determine how well the potential applicant and the education institution match. If the match is determined to be good, the chance of admittance is high; if not, the chance to be admitted is determined to be low”. 
Singh teaches generating an admittance prediction to an educational institution (see par. 0015) and a member profile including qualification data (see par. 0028), but Singh does not explicitly teach:
updating the match indicator in the user interface in response to at least one additional current activity undertaken by the current user via the placement platform when currently seeking placement among the programs.

However Coyne teaches: 
updating the match indicator in the user interface in response to at least one additional current activity undertaken by the current user via the placement platform when currently seeking placement among the programs (Coyne, [0053]-[0054]), “The invention includes a predictive routine 104 to create or generate a prediction about a prospective student 110a-n based upon collected information from the collection routine 102 and the database 122… The predictive routine 104 utilizes biographical data, statistical data, historical data, behavioral data, preferential data, circumstantial data, demographic data, or any other data or information that permits an observation to be directly or indirectly made about a student or otherwise provides information about a prospective student in order to improve the quality of the prediction…”; (Coyne, [0087]), “prediction factors”; (Coyne, [0064]; [0081]-[0082]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the member activity data and prediction in Singh to include the updating limitation as taught by Coyne. The motivation for doing this would have been to improve the method of generating an admittance prediction based on historical admittance data that predicts whether a member will be admitted to an education institution in Singh (see par. 0015) to efficiently include the results of making a prediction utilizing admissions-based information (see Coyne par. 0001).

Referring to Claim 42, the combination of Singh in view of Coyne teaches the method of claim 41. Singh teaches generating an admittance prediction to an educational institution (see par. 0015) and a member profile including qualification data (see par. 0028), but Singh does not explicitly teach:
wherein updating the match indicator comprises matching a combination of the current data and a set of additional current data describing the additional current activity to the history data (Coyne, [0053]-[0054]), “The invention includes a predictive routine 104 to create or generate a prediction about a prospective student 110a-n based upon collected information from the collection routine 102 and the database 122… The predictive routine 104 utilizes biographical data, statistical data, historical data, behavioral data, preferential data, circumstantial data, demographic data, or any other data or information that permits an observation to be directly or indirectly made about a student or otherwise provides information about a prospective student in order to improve the quality of the prediction…”; (Coyne, [0087]), “prediction factors”; (Coyne, [0064]; [0081]-[0082]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the member activity data and prediction in Singh to include the updating limitation as taught by Coyne. The motivation for doing this would have been to improve the method of generating an admittance prediction based on historical admittance data that predicts whether a member will be admitted to an education institution in Singh (see par. 0015) to efficiently include the results of making a prediction utilizing admissions-based information (see Coyne par. 0001).

Referring to Claim 50, the combination of Singh in view of Coyne teaches the method of claim 41. Singh further teaches: 
wherein determining a likelihood further comprises matching a set of questionnaire data provided by the current user a set of questionnaire data provided by the past users (Singh, [0019]; [0028]), Examiner considers test scores as a qualification to teach a set of questionnaire data; (Singh, [0041]).

Referring to Claim 51, Singh teaches:
A method for program placement (Singh, [0015]-[0017]), comprising:
Claim 51 disclose substantially the same subject matter as Claim 41, and is rejected using the same rationale as previously set forth.

Claim 52 disclose substantially the same subject matter as Claim 42, and is rejected using the same rationale as previously set forth.

Claim 60 disclose substantially the same subject matter as Claim 50, and is rejected using the same rationale as previously set forth.

Claims 43, 44, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, in view of Coyne, and further in view of Taylor et al., U.S. Patent No. 10,528,916 [hereinafter Taylor]. 

Referring to Claim 43, the combination of Singh in view of Coyne teaches the method of claim 41. Singh teaches generating an admittance prediction to an educational institution (see par. 0015) and a member profile including qualification data (see par. 0028), but Singh does not explicitly teach:
wherein the current activities include a scheduling activity pertaining to an interview with the programs.

However Taylor teaches 
wherein the current activities include a scheduling activity pertaining to an interview with the programs (Taylor, [col. 25, ln. 37-52]), “The digital interview may be presented to candidates… a second device 1500, in particular a mobile device, on which the interview may be administered… the second device 1500 may provide the ability to present and record video and audio for presentation of and responding to the interview. Other information, such as location, may be provided by the device as part of the information returned by the candidate as a response to the interview. In some embodiments, the digital interview may be downloaded to the device 1500. In other embodiments, the digital interview may be streamed by the device 1500. Other embodiments may include other presentation schemes”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the historical admittance data in Singh to include the current scheduling activity limitation as taught by Taylor. The motivation for doing this would have been to improve the method of generating an admittance prediction based on historical admittance data that predicts whether a member will be admitted to an education institution in Singh (see par. 0015) to efficiently include the results of an accurate prediction of candidate performances (see Taylor col. 26, ln. 32-33).

Referring to Claim 44, the combination of Singh in view of Coyne in view of Taylor teaches the method of claim 43. Singh teaches historical admittance data (see par. 0015), but Singh does not explicitly teach:
wherein determining a likelihood comprises matching the scheduling activity to a scheduling activity undertaken in the past via the placement platform by the past users. 
However Taylor teaches:
wherein determining a likelihood comprises matching the scheduling activity to a scheduling activity undertaken in the past via the placement platform by the past users (Taylor, [col. 18, ln. 64]-[col. 18, ln. 67]), “the predictor 412 facilitates analysis of responses by candidates in current digital interview campaigns to predict a fit of the candidate for a position based on the result for previous candidates with respect to the previous responses…”; (Taylor, [col. 13, ln. 56]-[col. 14, ln. 25]), “… the impact data 138 may provide a value describing the amount of impact a competency or question has been determined to have on past interview outcomes… The results data 140 may include information describing the results of previous interviews. This information may be used by the digital evaluation platform 101 to determine which questions have impacted the outcome of previous interviews…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the historical admittance data in Singh to include the prior scheduling activity limitation as taught by Taylor. The motivation for doing this would have been to improve the method of generating an admittance prediction based on historical admittance data that predicts whether a member will be admitted to an education institution in Singh (see par. 0015) to efficiently include the results of an accurate prediction of candidate performances (see Taylor col. 26, ln. 32-33).

Claim 53 disclose substantially the same subject matter as Claim 43, and is rejected using the same rationale as previously set forth.

Claim 54 disclose substantially the same subject matter as Claim 44, and is rejected using the same rationale as previously set forth.

Claims 45 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, in view of Coyne, in view of Taylor, and further in view of Rogynskyy et al., U.S. Publication No. 2019/0361860 [hereinafter Rogynskyy]

Referring to Claim 45, the combination of Singh in view of Coyne teaches the method of claim 43. Singh teaches member activity data (see par. 0033), but Singh does not explicitly teach: 
wherein determining a likelihood comprises matching a timing of the scheduling activity to a timing of a scheduling activity undertaken in the past via the placement platform by the past users.

However Rogynskyy teaches: 
wherein determining a likelihood comprises matching a timing of the scheduling activity to a timing of a scheduling activity undertaken in the past via the placement platform by the past users (Rogynskyy, [0413]), “when a member node enters a first stage of a process described in a system of record (e.g., a first stage of an opportunity, recruiting process, contract renewal, etc.), the node graph generation system 200 can identify, for a similar opportunity and a similar member node, the metrics that, on average, likely resulted in a desired performance outcome of advancing from the first stage to a second stage…The node graph generation system 200 can further provide metrics estimated to advance from each stage to the final stage. The node graph generation system 200 can generate the estimate by benchmarking across member nodes in similar roles working on similar processes in order to identify the desired performance outcomes and metrics associated with such desired performance outcome. For example, the benchmarking process can include identifying member nodes that conduct interviews in a recruiting process… An example metric for this example can include a response time or response quality associated with emails between the interviewer and the candidate before or after the interview. Other example metrics can include the duration of the interview, whether the interview was face-to-face or telephonic, or whether the interviewer or candidate was late to the scheduled interview based on natural language processing of the correspondence between the candidate and the interviewer” (Rogynskyy, [0039]), The stage classification engine can use this information to classify a stage of the opportunity based in part on node profiles linked to the record object and based on the involvement of the node profiles in the electronic activities that can be determined using effort estimation techniques, volumes of emails exchanged, as well as based on NLP of the content to identify the role of each of the node profiles, as well as historical patterns of linkage of similar node profiles to similar record objects”, Examiner considers stage opportunity to teach the determined likelihood;. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the member activity data in Singh to include the interview limitation as taught by Rogynskyy. The motivation for doing this would have been to improve the method of generating an admittance prediction based on historical admittance data that predicts whether a member will be admitted to an education institution in Singh (see par. 0015) to efficiently include the results of how likely an opportunity is to close successfully (see Rogynskyy par. 0256).

Claim 55 disclose substantially the same subject matter as Claim 45, and is rejected using the same rationale as previously set forth.

Claims 46-49 and 56-59 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, in view of Coyne, and further in view of Rogynskyy.

Referring to Claim 46, the combination of Singh in view of Coyne teaches the method of claim 41. Singh teaches member activity data (see par. 0033), but Singh does not explicitly teach: 
wherein the current activities include scheduling a sequence of interviews with the programs.

However Rogynskyy further teaches: 
wherein the current activities include scheduling a sequence of interviews with the programs (Rogynskyy, [0412]), “The system of record can include stages for any business process, such as opportunities with stages, recruiting of candidate with interview stages, renewing contract with renewal stages, etc. In an illustrative example, an opportunity record object can include multiple sequential stages for the opportunity, such as a first stage, second stage, third stage, and a fourth stage, where the first stage indicates an initial stage and the fourth stage indicates a final or completion stage for the opportunity…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the member activity data in Singh to include the interview limitation as taught by Rogynskyy. The motivation for doing this would have been to improve the method of generating an admittance prediction based on historical admittance data that predicts whether a member will be admitted to an education institution in Singh (see par. 0015) to efficiently include the results of how likely an opportunity is to close successfully  (see Rogynskyy par. 0256).

Referring to Claim 47, the combination of Singh in view of Coyne teaches the method of claim 46. Singh teaches member activity data (see par. 0033), but Singh does not explicitly teach: 
wherein determining a likelihood comprises matching the sequence to a sequence of interviews with the programs scheduled in the past via the placement platform by the past users.

However Rogynskyy teaches:
wherein determining a likelihood comprises matching the sequence to a sequence of interviews with the programs scheduled in the past via the placement platform by the past users (Rogynskyy, [0412]-[0413]), “By determining metrics that are correlated with advancing an opportunity from one stage to another based on electronic activities correlated with stages in opportunity record objects stored in a system of record, the node graph generation system 200 (or component or module thereof) can predict or forecast metrics that, when met, are likely to result in the desired performance outcome. The node graph generation system 200 can determine which metrics of electronic activities have the highest correlation to successful outcomes in order to generate goals… For example, when a member node enters a first stage of a process described in a system of record (e.g., a first stage of an opportunity, recruiting process, contract renewal, etc.), the node graph generation system 200 can identify, for a similar opportunity and a similar member node, the metrics that, on average, likely resulted in a desired performance outcome of advancing from the first stage to a second stage…The node graph generation system 200 can further provide metrics estimated to advance from each stage to the final stage. The node graph generation system 200 can generate the estimate by benchmarking across member nodes in similar roles working on similar processes in order to identify the desired performance outcomes and metrics associated with such desired performance outcome. For example, the benchmarking process can include identifying member nodes that conduct interviews in a recruiting process to identify metrics associated with candidates that accepted an offer to join a company in order to provide an estimate of a metric that might result in a desired outcome”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the member activity data in Singh to include the interview limitation as taught by Rogynskyy. The motivation for doing this would have been to improve the method of generating an admittance prediction based on historical admittance data that predicts whether a member will be admitted to an education institution in Singh (see par. 0015) to efficiently include the results of how likely an opportunity is to close successfully  (see Rogynskyy par. 0256).

Referring to Claim 48, the combination of Singh in view of Coyne teaches the method of claim 46. Singh teaches member activity data (see par. 0033), but Singh does not explicitly teach: 
wherein determining a likelihood comprises matching a timing of the sequence to a timing of a sequence of interviews with the programs scheduled in the past via the placement platform by the past users. 

However Rogynskyy teaches: 
wherein determining a likelihood comprises matching a timing of the sequence to a timing of a sequence of interviews with the programs scheduled in the past via the placement platform by the past users (Rogynskyy, [0270]), “The stage classification engine can use this information to classify a stage of the opportunity based in part on node profiles linked to the record object and based on the involvement of the node profiles in the electronic activities that can be determined using effort estimation techniques, volumes of emails exchanged, as well as based on NLP of the content to identify the role of each of the node profiles, as well as historical patterns of linkage of similar node profiles to similar record objects, as discussed below”; (Rogynskyy, [0415]), “compare performances of employees of a company by monitoring the employee's contribution to opportunity record objects and the progression of the stages the opportunity record object goes through… The metrics can vary in granularity based on the data the node graph generation system 200 can analyze via electronic activities or one or more systems of record. Based on previous or historical activity, the node graph generation system 200 can predict, forecast or estimate what activity should occur to achieve a desired outcome…”; (Rogynskyy, [0412]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the member activity data in Singh to include the interview limitation as taught by Rogynskyy. The motivation for doing this would have been to improve the method of generating an admittance prediction based on historical admittance data that predicts whether a member will be admitted to an education institution in Singh (see par. 0015) to efficiently include the results of how likely an opportunity is to close successfully (see Rogynskyy par. 0256).

Referring to Claim 49, the combination of Singh in view of Coyne teaches the method of claim 41. Singh teaches member activity data (see par. 0033), but Singh does not explicitly teach:
wherein determining a likelihood further comprises matching a set of user profile data describing the current user to a set of user profile data describing the past users.

However Rogynskyy teaches: 
wherein determining a likelihood further comprises matching a set of user profile data describing the current user to a set of user profile data describing the past users (Rogynskyy, [0421]), “… The performance module 280 can identify when metrics of a member node do not meet or exceed the target goal metrics set for the member node…the node graph generation system 200 (e.g., via recommendation engine 275) can generate a customized or tailored performance improvement plan that is based on a similar member node whose activity levels and goal attainment indicates that the similar member node successfully completed a performance improvement plan and is now a high performing member node…” (Rogynskyy, [0422]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the member activity data in Singh to include the likelihood limitation as taught by Rogynskyy. The motivation for doing this would have been to improve the method of generating an admittance prediction based on historical admittance data that predicts whether a member will be admitted to an education institution in Singh (see par. 0015) to efficiently include the results of how likely an opportunity is to close successfully (see Rogynskyy par. 0256).

Claim 56 disclose substantially the same subject matter as Claim 46, and is rejected using the same rationale as previously set forth.

Claim 57 disclose substantially the same subject matter as Claim 47, and is rejected using the same rationale as previously set forth.

Claim 58 disclose substantially the same subject matter as Claim 48, and is rejected using the same rationale as previously set forth.

Claim 59 disclose substantially the same subject matter as Claim 49, and is rejected using the same rationale as previously set forth.












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rosner et al. (US 20080033792 A1) – A computer and/or Internet-based performance assessment and method for candidate assessment, wherein a candidate evaluator utilizes Internet-based, network, or desktop applications to present custom weighted performance assessment questions to candidates, wherein the weighted questions are derived from responses of selected top performers thus enabling a candidate evaluator to evaluate, profile, predict and/or record a potential candidate's performance assessment profile via comparison of the candidate's response with the response of the top performers to predict whether the candidate is likely to be a top performer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624